                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                )
                                         )
                    Plaintiff,           )                 4:09CR3111
                                         )
             v.                          )
                                         )
BRIAN DARELL ZIEMS,                      )                    ORDER
                                         )
                    Defendant.           )
                                         )

       Having sentenced the defendant and realizing that he has a short period of state
time to serve,

      IT IS ORDERED that:

      (1) I herewith release the defendant to the Lancaster County, Nebraska, law
enforcement authorities so that he may serve his time in CR18-13471 in the County
Court of Lancaster County, Nebraska.

      (2) The United States Marshals Service shall lodge a detainer and pick up the
defendant when he has served his state time so that he may commence serving his
federal time.

     (3) The Clerk’s Office shall deliver a copy of this order to the United States
Marshals Service.

      DATED this 9th day of July, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge
